                    IN THE UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

 METROPOLITAN PROPERTY &               )
 CASUALTY INSURANCE COMPANY,           )
                                       )
       Plaintiff,                      )    DOCKET NO.: 3:20-cv-00152
                                       )
 v.                                    )    JUDGE: ALETA A. TRAUGER
                                       )
 LESLY NOLASCO d/b/a                   )    JURY DEMAND
 JOYERIA Y PERFUMERIA LESLY,           )
                                       )
 MJC INSURANCE GROUP, LLC,             )
                                       )
 LEON WRIGHT,                          )
                                       )
      Defendants.                      )



      JOINT MOTION OF PARTIES TO DISMISS ALL ACTIONS INVOLVING
         METROPOLITAN PROPERTY & CASUALTY INSURANCE COMPANY
_________________________________________________________________

       Come now the parties, as evidenced by the signatures of

respective counsel hereto, and move this Honorable Court for

an Order dismissing the actions of Metropolitan Property &

Casualty Insurance Company against Lesly Nolasco d/b/a Joyeria

Y Perfumeria Lesly, MJC Insurance Group, LLC, and Leon Wright,

and the Counter-Claim of Lesly Nolasco d/b/a Joyeria Y

Perfumeria Lesly against Metropolitan Property & Casualty

Insurance Company with prejudice. All matters among the

parties involving Metropolitan Property & Casualty Insurance



                                   1



  Case 3:20-cv-00152 Document 30 Filed 10/20/20 Page 1 of 3 PageID #: 218
Company have been resolved. This Motion does not affect the

Cross-Claim of Lesly Nolasco d/b/a Joyeria Y Perfumeria Lesly,

versus MJC Insurance Group, LLC and Leon Wright. An Agreed

Order, signed by counsel of all parties, is submitted

contemporaneously with this Motion.

                                  Respectfully submitted:


                                  /S/MICHAEL P. MILLS
                                  MICHAEL P. MILLS, BPR #10551
                                  MILLS & COOPER
                                  1896 General George Patton Drive
                                  Suite 700
                                  Franklin, TN 37067
                                  615-221-8218
                                  Michaelmills@millscooper.
                                  comcastbiz.net
                                  Attorney for Plaintiff
                                  Metropolitan Property & Casualty
                                  Insurance Company

                                  /S/NATHANIEL M. COLBURN
                                  NATHANIEL M. COLBURN, BPR # 028488
                                  801 5th Ave. South, Suite 201
                                  Nashville, TN 37203
                                  615-255-1212
                                  nc@rc-lawgroup.com
                                  Attorney for Defendant Lesly
                                  Nolasco d/b/a Joyeria Y Perfumeria
                                  Lesly

                                  /S/STEVEN W. KEYT
                                  STEVEN W. KEYT, BPR # 009200
                                  200 W. Martin Luther King Blvd.
                                  Suite 300
                                  Chattanooga, TN 37402
                                  423-541-3491
                                  Stevekeyt@keytlawfirm.com
                                  Attorney for Defendants MJC
                                  Insurance Group, LLC and Leon
                                  Wright
                                    2




  Case 3:20-cv-00152 Document 30 Filed 10/20/20 Page 2 of 3 PageID #: 219
                        CERTIFICATE OF SERVICE

     I hereby certify that a true and exact copy of the foregoing
has been served electronically via the Court's ECF filing system
on this 20th day of October, 2020, to:

Steven W. Keyt
200 W. Martin Luther King Blvd.
Suite 300
Chattanooga, TN 37402
Email:    Stevekeyt@keytlawfirm.com
Attorney for Defendants MJC Insurance
Group, LLC and Leon Wright


Nathaniel M. Colburn
801 5th Ave. South, STE 201
Nashville, TN 37203
Email:    nc@rc-lawgroup.com
Attorney for Defendant Lesly Nolasco
d/b/a Joyeria Y Perfumeria Lesly



                                        /S/MICHAEL P. MILLS
                                        MICHAEL P. MILLS




                                    3



  Case 3:20-cv-00152 Document 30 Filed 10/20/20 Page 3 of 3 PageID #: 220
